— Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered on or about December 5, 1988, denying motion of respondent-appellant, Donald Moncada (appellant), to vacate a prior order of said court which granted, *381upon default, a motion by petitioner-respondent, CountryWide Insurance Company, (respondent), to stay arbitration pending a hearing, unanimously reversed, on the law and facts, appellant’s motion granted and the petition dismissed, without costs.
On January 3, 1983, a vehicle owned by respondent’s insured, Rose Brown, and driven by appellant was involved in an automobile accident with a vehicle owned by one Evelio Gonzalez. The New York State Department of Motor Vehicles registration plate record for this latter vehicle established that its last registration prior to the date of the accident had expired on April 30, 1982.
On December 27, 1985, appellant served upon the respondent insurer, by certified mail, return receipt requested, a demand for arbitration on its claim for uninsured motorist benefits. While respondent asserts that it did not receive the demand until October 14, 1986, we are satisfied that the United States Postal Service forms Nos. 3800 and 3811-A and the attorney’s affirmation of service contained in this record establish that service was made on December 27, 1985 and received by respondent’s offices on December 30, 1985. (See, Matter of Sea Ins. Co. v Hopkins, 91 AD2d 998.)
Pursuant to CPLR 7503 (c), a party served with a notice of intent to arbitrate is precluded from any stay of arbitration unless application for such relief is made within 20 days of service. Respondent did not so move until October 23, 1986, a date well beyond the 20-day period.
Accordingly, the petition was untimely, and the proceeding should have been dismissed. (Matter of Severin [County of Broome], 89 AD2d 689, lv denied 58 NY2d 605.) Concur— Murphy, P. J., Sullivan, Kassal, Wallach and Smith, JJ.